      Case 3:20-cv-00096 Document 36 Filed on 09/29/20 in TXSD Page 1 of 2
                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                                                                          September 29, 2020
                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS                         David J. Bradley, Clerk

                           GALVESTON DIVISION

INSURANCE DISTRIBUTION                   §
CONSULTING, LLC,                         §
                                         §
        Plaintiff,                       §
                                         §
VS.                                      § CIVIL ACTION NO. 3:20-CV-00096
                                         §
FREEDOM EQUITY GROUP, LLC,               §
                                         §
        Defendant.                       §

                  ORDER ADOPTING MAGISTRATE JUDGE’S
                  MEMORANDUM AND RECOMMENDATION

       On August 6, 2020, the defendant’s Motion to Dismiss for Failure to State a

Claim or, Alternatively for Summary Judgment (Dkt. 21) was referred to United

States Magistrate Judge Andrew M. Edison pursuant to 28 U.S.C. § 636(b)(1)(B).

Dkt. 29.     On September 4, 2020, Judge Edison filed a memorandum and

recommendation (Dkt. 34) recommending that the motion be granted in part and

denied in part.

       As no objections have been filed to the memorandum and recommendation,

the court reviews it for plain error on the face of the record. 28 U.S.C. § 636(b)(1);

see also, FED. R. CIV. P. 72(b)(3). Having conducted that review, finding no plain

error apparent on the face of the record, the court rules as follows:

       (1)    Judge Edison’s memorandum and recommendation (Dkt. 34) is
              approved and adopted in its entirety as the holding of the Court; and

       (2)    The defendant’s Motion to Dismiss for Failure to State a Claim or,
              Alternatively for Summary Judgment (Dkt. 21) is granted in part and
Case 3:20-cv-00096 Document 36 Filed on 09/29/20 in TXSD Page 2 of 2




       denied in part. Specifically, the defendant’s motion to dismiss the
       plaintiff’s attorney’s-fees claim under Section 38.001 is granted. The
       defendant’s other requests for relief are denied.

                                  29th day of September, 2020.
 Signed on Galveston Island this ____




                                ______________________________________
                                          JEFFREY V. BROWN
                                    UNITED STATES DISTRICT JUDGE




                                   2
